Exhibit 10.1

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

AMENDMENT NO. 1

 

TO THE CLINICAL MANUFACTURING AND SUPPLY AGREEMENT

 

BY AND BETWEEN

 

AGILENT TECHNOLOGIES, INC. AND OPHTHOTECH CORPORATION

 

This Amendment No. 1 (this “Amendment”) amends the Clinical Manufacturing and
Supply Agreement (the “Agreement”) by and between Agilent Technologies, Inc.
(“Agilent”) and Ophthotech Corporation (“Customer”) dated May 2, 2014
(“Effective Date”).

 

WHEREAS, Agilent and Customer entered into the Agreement as of the Effective
Date to specify the terms and conditions under which Agilent will manufacture
and supply to Customer the E10030 molecule described in Exhibit A of the
Agreement, and perform Manufacturing Services for Customer with respect thereto,
solely for clinical purposes and not for commercial purposes; and

 

WHEREAS, Agilent and Customer desire to amend the Agreement to modify certain
terms relating to the license of Agilent and Third Party Know-How to Customer
and certain other terms as set forth in this Amendment.

 

NOW, THEREFORE, in consideration for the mutual promises and covenants contained
herein, the parties agree as follows:

 

1.                                      Terms.  Capitalized terms in this
Amendment shall have the same meaning as those in the Agreement, unless
specifically defined in this Amendment.  All section and paragraph references
refer to sections or paragraphs, as applicable, in the Agreement.  References to
the term “Agreement” in the Agreement shall be deemed to give effect to this
Amendment.

 

2.                                      Amendments.  The parties agree to amend
the Agreement as set forth below.

 

a.              Sections 9.3.2.3, 9.3.2.4 and 9.3.2.5 are hereby deleted in
their entirety.

 

b.              A new Section 9.3.2.3 is added as follows:

 

“With respect to the licenses set forth in Sections 9.3.2.1 and 9.3.2.2, the
Parties hereby agree that the licenses for the Product and Finished Product
under this Agreement are hereby extended to the ARC1905 molecule (Zimura).”

 

c.               Section 9.4, Reservation of Rights, is hereby deleted and
replaced with the following:

 

“9.4  Reservation of Rights.  Except as expressly provided herein, no license to
any Agilent Intellectual Property or Customer Intellectual Property is granted,
conveyed or implied.  All rights not conferred are expressly reserved.”

 

d.              Section 9.6.3, Third Party Know-How, is hereby deleted and
replaced with the following:

 

“9.6.3  Third Party Know-How.  Agilent has not and shall not incorporate into
the Process any Third Party Know-How unless (A) Agilent has the right to
incorporate such

 

--------------------------------------------------------------------------------


 

Third Party Know-How into the Process and (B) the Parties have agreed to
incorporate such Third Party Know-How into the Process pursuant to the Change
Management process”.

 

e.               At the beginning of the first sentence of Section 13.2(a), the
words “This Agreement or a Statement of Work” are replaced with the following:
“Subject to Section 13.2(c), this Agreement or a Statement of Work”.

 

f.                Section 13.2(c) is hereby deleted and replaced with the
following:

 

“(c)  In the event of either Party’s material breach of its confidentiality
obligations under Article 14, the Parties shall refer the matter for resolution
under the escalated dispute resolution process set forth in Section 16(b).  For
the avoidance of doubt, [**]”

 

g.               Section 14.1.6 is hereby amended by deleting all references to
Section 9.3.2.3 from the fifth sentence.   In addition, the final sentence of
Section 14.1.6 is hereby deleted in its entirety.

 

h.              For the sake of clarity, the Parties agree that the weights in
Exhibit J, Product Pricing, refer to oligonucleotide weight.

 

3.                                      Entire Agreement.  This Amendment
constitutes the entire agreement between the parties with respect to the subject
matter therein and incorporates all prior agreements and amendments by
reference.  Except as expressly modified herein, the Agreement shall remain in
full force and effect in accordance with its terms.  To the extent there are any
inconsistencies or ambiguities between this Amendment and the Agreement, the
terms of this Amendment shall supersede the Agreement.

 

--------------------------------------------------------------------------------


 

In witness whereof, the parties have executed this Amendment effective as of
September 3, 2015.

 

AGREED:

 

 

 

AGILENT TECHNOLOGIES, INC.

OPHTHOTECH CORPORATION

 

 

By:

  /s/ Nelson Thune

 

By:

  /s/ Barbara A. Wood

 

 

 

 

 

Name:

   Nelson Thune

 

Name: Barbara A. Wood

 

 

Title:

  General Manager

 

Title: SVP & General Counsel

 

 

Date:

  03 September 2015

 

Date: September 3, 2015

 

 

 

--------------------------------------------------------------------------------